PER CURIAM.
We affirm the summary denial of appellant’s 3.850 motion on the basis of untimeliness. However, we certify to the Supreme Court of Florida, as one of great public importance, the following question:
Does the rule 3.850 provision which states that with certain exceptions “no other motion shall be filed or considered pursuant to this rule if filed more than two years after the judgment and sentence become final” prevent consideration of such a motion which was turned over to prison authorities for mailing within the prescribed time limit but was stamped in by the court clerk after that time period had run?
HERSEY, C.J., and GLICKSTEIN, J., concur.
LETTS, J., dissents in part with opinion.